Title: To James Madison from William W. Van Ness and Others [ca. October 1812]
From: Van Ness, William W.
To: Madison, James


        
          [ca. October 1812]
        
        The Petition of the Subscribers, Citizens of the State of New-York respectfully sheweth: That Stephen H. Webb of the Town of Claverack in the County of Columbia in the said State is desirous of entering into the Naval Service of his Country. That he is the Son of the late General Samuel B. Webb, an Officer of our revolutionary Army, who was for a part of it attached to the Family of the Commander in chief, and afterwards

commanded a Regiment till the Close of the revolutionary War. That General Webb was unfortunate in his pecuniary concerns, and at his Death left a large Family dependent upon his Friends for their Support. That his son Stephen H. Webb has received the advantage of a good Common Education, and possesses a sound constitution and great Ardor and Decision of Mind for his Age, which is sixteen years. That at the present moment when his Country is engaged in War with the first Maritime Power in the World, and an opportunity is offered of signalizing himself in fighting the Battles of his Country, young Webb is peculiarly anxious of entering immediately on active Service. That from the situation of his Family, the Rank of his Father, and respectability of his Connexions, he can hardly be expected to enter himself as a private Mariner or Marine in the Navy, but would cheerfully accept of the office of Midshipman. Fully impressed with the opinion that the public Interest will be essentially promoted by appointing him to that office, your Petitioners do therefore humbly pray that you would be pleased to appoint the said Stephen H. Webb, a Midshipman in the Navy of the United States. And your Petitioners will ever pray &c.
        
          W, W, Van NessJ. Rutsen Van RensselaerRobt. JenkinsM. V. BurenA SpencerDaniel D. Tompkins
        
      